
	

114 HR 541 IH: Transition-to-Success Mentoring Act
U.S. House of Representatives
2015-01-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 541
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2015
			Mr. Carson of Indiana (for himself, Ms. Brown of Florida, Mr. Loebsack, and Mr. Polis) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to award grants to eligible entities to
			 establish, expand, or support school-based mentoring programs to assist
			 at-risk middle school students with the transition from middle school to
			 high school.
	
	
 1.Short titleThis Act may be cited as the Transition-to-Success Mentoring Act. 2.Transition-to-Success Mentoring Program (a)Authorization of AppropriationsSection 1803 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6553) is amended to read as follows: There are authorized to be appropriated to carry out this part $50,000,000 for fiscal year 2016 and such sums as may be necessary for each succeeding fiscal year..
 (b)Transition-to-Success Mentoring ProgramPart H of title I of such Act (20 U.S.C. 6551 et seq.) is amended by adding at the end the following:
				
					3Transition-to-Success Mentoring Program
						1831.Transition-to-Success Mentoring Program
 (a)In generalFrom the amounts appropriated to carry out this section, the Secretary shall award grants to eligible entities to establish, expand, or support school-based mentoring programs to assist eligible students with the transition from middle school to high school.
 (b)ApplicationTo receive a grant under this section, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
							(c)Uses of funds
 (1)Required uses of fundsAn eligible entity that receives a grant under this section shall use the grant funds to establish a mentoring program, or to expand or provide technical support to an existing mentoring program, in all middle schools served by the entity, under which each eligible student is assigned to a success coach who—
 (A)creates a plan for success for the student that— (i)is created with the student, teachers, mentor, and parents of the student;
 (ii)includes, for each academic year, the student’s academic, personal, and career exploration goals, and a strategy on how to accomplish such goals; and
 (iii)identifies the student’s strengths, weaknesses, and academic progress; (B)enters into a signed, written agreement with the parents of the student that describes how the parents should assist the student in carrying out the plan for success;
 (C)meets with the student at least once per month to— (i)assist the student in achieving the goals under the plan for success;
 (ii)identify the student’s academic areas of weaknesses; (iii)provide the student with the tools necessary to improve the student’s potential for academic excellence, and ensure the student’s successful transition from middle school to high school by identifying improved attitude, behavior, coursework, and social involvement; and
 (iv)in the case of a student with behavioral issues, assist the student in behavior management techniques;
 (D)at least monthly, meets with the student and the parents, teachers, or counselors of the student to—
 (i)evaluate the student’s progress in achieving the goals under the plan for the current academic year; and
 (ii)revise or establish new goals for the next academic year; and (E)serves as the student’s advocate between the teachers and parents of the student to ensure that the teachers and parents understand the student’s plan.
 (2)Authorized uses of fundsAn eligible entity that receives a grant under this section may use such funds to— (A)develop and carry out a training program for success coaches, including providing support to match success coaches with eligible students;
 (B)cover the cost of any materials used by success coaches under the mentoring program; and (C)hire staff to perform or support the program objectives.
 (d)Grant DurationA grant under this section shall be awarded for a period of not more than 5 years. (e)Reporting requirements (1)Eligible entitiesAn eligible entity receiving a grant under this section shall submit to the Secretary, at the end of each academic year during the grant period, a report that includes—
 (A)the number of students who participated in the school-based mentoring program that was funded in whole or in part with the grant funds under this section;
 (B)data on the academic achievement of such students; (C)the number of contact hours between such students and their success coaches; and
 (D)any other information that the Secretary may require to evaluate the success of the school-based mentoring program.
									(2)Secretary
 (A)Interim reportAt the end of the third fiscal year for which funds are made available to carry out this section, the Secretary shall submit to Congress an interim report on the success of the school-based mentoring programs funded under this section that includes the information received under paragraph (1).
 (B)Final reportAt the end of the fifth fiscal year for which funds are made available to carry out this section, the Secretary shall submit to Congress a final report on the success of the school-based mentoring programs funded under this section that includes the information received under paragraph (1).
 (f)DefinitionsIn this section: (1)At-risk studentThe term at-risk student means a student who has been identified as a student who has below a 2.0 grade point average or the equivalent or who has been determined by parents, teachers, or other school officials to—
 (A)be at-risk of academic failure; (B)have expressed interest in dropping out of school;
 (C)show signs of a drug or alcohol problem; (D)be pregnant or a parent;
 (E)have come into contact with the juvenile justice system in the past; (F)have limited English proficiency;
 (G)be a gang member; or (H)have a high absenteeism rate at school.
 (2)Eligible entityThe term eligible entity means— (A)a local educational agency that—
 (i)receives, or is eligible to receive, funds under part A of title I; or (ii)is a high-need local educational agency; or
 (B)a partnership between a local educational agency described in subparagraph (A) and a nonprofit, community-based organization.
 (3)Eligible studentThe term eligible student means a student who— (A)is enrolled in a middle school served by an eligible entity; and
 (B)is an at-risk student. (4)High-need local educational agencyThe term high-need local educational agency has the meaning given to the term in section 2102(3)(A).
 (5)Middle schoolThe term middle school means a nonprofit institutional day or residential school, including a public charter school, that provides middle school education, as determined under State law, except that the term does not include any education below grade 6 or beyond grade 9.
 (6)School-based mentoringThe term school-based mentoring refers to mentoring activities that— (A)are closely coordinated with a school by involving teachers, counselors, and other school staff who may identify and refer students for mentoring services; and
 (B)assist at-risk students in improving academic achievement, reducing disciplinary referrals, and increasing positive regard for school.
 (7)Success coachThe term success coach means an individual who— (A)is—
 (i)an employee or volunteer of a local educational agency in which a mentoring program receiving support under this section is being carried out; or
 (ii)a volunteer or employee from a nonprofit, community-based organization that provides volunteers for mentoring programs in secondary schools; and
 (B)prior to becoming a success coach— (i)received training and support in mentoring from an eligible entity, which, at a minimum, was 2 hours in length and covered the roles and responsibilities of a success coach; and
 (ii)underwent a screening by an eligible entity that included— (I)appropriate job reference checks;
 (II)child and domestic abuse record checks; and (III)criminal background checks..
 3.Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is amended by inserting after the item relating to section 1830 the following:
			
				
					Subpart 3—Transition-to-Success Mentoring Program
					Sec. 1831. Transition to success mentoring program..
		
